NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 06a0094n.06
                             Filed: February 7, 2006

                                           No. 05-6120

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,

       Plaintiff-Appellee,                                          ON APPEAL FROM THE
                                                                    UNITED STATES DISTRICT
                                                                    COURT FOR THE
v.                                                                  WESTERN DISTRICT OF
                                                                    TENNESSEE
CARLOS RAUL CORTEZ,

       Defendant-Appellant.




                                                      /

BEFORE:        MARTIN, MOORE, Circuit Judges; and BUNNING, District Judge.*

       BOYCE F. MARTIN, JR., Circuit Judge. On April 18, 2003, Carlos Raul Cortez pled guilty

to one count of illegal reentry after deportation in violation of 8 U.S.C. § 1326. The district court

sentenced him, pursuant to the then-mandatory sentencing guidelines, to forty-six months

imprisonment. Cortez appealed his sentence to this Court. Prior to our decision on his appeal, the

Supreme Court issued its opinion in United States v. Booker, 543 U.S. 220 (2005). Based on Booker,

we remanded the case to the district court for resentencing.

       A resentencing hearing was held by the district court on June 30, 2005. At the hearing



       *
        The Honorable David L. Bunning, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
defense counsel argued that based on the evidence in the record, Cortez was entitled to a lower

sentence than what he had originally been given under the then-mandatory guidelines. The district

court disagreed with defense arguments, concluding that the guideline sentence that Cortez

originally received was the appropriate sentence based on the district court’s mandate under 18

U.S.C. § 3553(a) . Thus, the district court resentenced Cortez to forty-six months imprisonment.

Cortez then appealed this decision, claiming that the district court’s resentencing of him was

unreasonable.

       Booker indicates that “[t]he district courts, while not bound to apply the Guidelines, must

consult those Guidelines and take them into account when sentencing” and “[t]he courts of appeals

review sentencing decisions for unreasonableness.” 125 S. Ct. at 767. The reasonableness of a

sentence, according to the Court, should be determined by consulting the factors listed in 18 U.S.C.

§ 3553(a). Id. Those factors, in addition to the appropriate advisory guideline range calculation,

include the nature and circumstances of the offense and the history and characteristics of the

defendant, as well as the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence, protect the public, and

provide the defendant with needed training and medical care. See 18 U.S.C. § 3553(a).

       We are convinced that the district court's sentence in the present case is reasonable. The

district court properly consulted the Guidelines and explained its reasons for doing so, and imposed

a sentence within the applicable Guidelines range. Additionally, the district court expressly

considered the defendant’s arguments regarding the need for a reduced sentence based on other

section 3553(a) factors, and it simply concluded that these considerations were insufficient to

warrant a lower sentence. After reviewing the record, we find nothing unreasonable about this

conclusion. Accordingly, we AFFIRM Cortez’s sentence as reasonable.